Case 6:20-cv-00252-JDK-JDL Document 11 Filed 09/30/20 Page 1 of 2 PageID #: 31



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


REGGIE O. WILLIAMS, #01619177                      §

VS.                                                §                CIVIL ACTION NO. 6:20cv252

UNKNOWN FRONTER, ET AL.                            §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        This action was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. On June 24, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 7), recommending that the action be dismissed without prejudice for want of

prosecution and failure to obey an order of the court for failure to pay the initial partial filing fee.

        On July 23, 2020, Plaintiff filed objections to the Report claiming that he had paid the

initial partial filing fee. Docket No. 8. On July 30, 2020, Judge Love issued an order informing

Plaintiff that he had paid two filing fees in the Southern District of Texas and did not pay an initial

partial filing fee in the Eastern District of Texas. Docket No. 9. The order treated Plaintiff’s

objections as an extension of time and instructed him pay his initial partial filing fee as previously

ordered. On August 12, 2020. Plaintiff filed a motion to amend his complaint. Docket No. 10.

As of the date of this Order, Plaintiff has not paid the initial partial filing fee as ordered.

        The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass
                                                    1
Case 6:20-cv-00252-JDK-JDL Document 11 Filed 09/30/20 Page 2 of 2 PageID #: 32



v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo (Docket No. 8), the Court concludes that

the objections are without merit and that the findings and conclusions of the Magistrate Judge are

correct. Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 7)

is ADOPTED and that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for want of prosecution and failure to obey an order of the court.

         So ORDERED and SIGNED this 30th day of September, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
